

Exhibit 10.07
EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

EBAY INC. RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (the “Agreement”) is attached,
eBay Inc., a Delaware corporation (the “Company”) has granted to Participant the
right to receive the number of Restricted Stock Units (“RSUs”) under the GSI
Commerce, Inc. 2010 Equity Incentive Plan, as amended from time to time (the
“Plan”), as set forth in the Grant Notice.
GENERAL
1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed to such terms in the Plan and the Grant Notice.
2.Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
AGREEMENT
1.Grant of the RSUs. As set forth in the Grant Notice, the Company hereby grants
the Participant RSUs in exchange for past and future services to the Company
subject to all the terms and conditions in this Agreement, the Grant Notice and
the Plan. However, no shares of Common Stock (the “Shares”) shall be issued to
the Participant until the time set forth in Section 2. Prior to actual payment
of any Shares, such RSUs will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.
2.Issuance of Common Stock. Shares shall be issued to the Participant on or as
soon as administratively practicable following each vesting date as set forth in
the Grant Notice (the “Vesting Date”) (and in no event later than 2-1/2 months
following each such Vesting Date), provided that the Participant has not
experienced a termination of Continuous Service on or prior to such Vesting
Date. After each such Vesting Date, the Company shall promptly cause to be
issued (either in book-entry form or otherwise) to the Participant or the
Participant’s beneficiaries, as the case may be, Shares with respect to RSUs
that become vested on such Vesting Date. No fractional Shares shall be issued
under this Agreement. In the event a Participant experiences a termination of
Continuous Service, the RSUs shall cease vesting immediately upon such
termination of Continuous Service and the unvested RSUs awarded by this
Agreement shall be forfeited.
3.Corporate Transaction. In the event of a Corporate Transaction, the provisions
of Section 9(c) of the Plan shall apply to the Award, provided, that, the
following provisions shall apply in lieu of the provisions found in Section
9(c)(ii) and (iii) of the Plan:
(ii) Stock Awards Held by Current Participants. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then

A-1

--------------------------------------------------------------------------------



with respect to Stock Awards that have not been assumed, continued or
substituted and that are held by Participants whose Continuous Service has not
terminated prior to the effective time of the Corporate Transaction (referred to
as the “Current Participants”), the vesting of such Stock Awards (and, with
respect to Options and Stock Appreciation Rights, the time when such Stock
Awards may be exercised) shall be accelerated in full to a date prior to the
effective time of such Corporate Transaction (contingent upon the effectiveness
of the Corporate Transaction) as the Board shall determine (or, if the Board
shall not determine such a date, to the date that is five (5) days prior to the
effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Stock Awards shall lapse (contingent upon the
effectiveness of the Corporate Transaction).
(iii) Stock Awards Held by Persons other than Current Participants. In the event
of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants,
such Stock Awards shall terminate if not exercised (if applicable) prior to the
effective time of the Corporate Transaction; provided, however, that any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall not terminate and may continue to be exercised
notwithstanding the Corporate Transaction.
4.Taxes.
(a)    Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment to the Company or any of its Subsidiaries
any sums required by federal, state or local tax law to be withheld with respect
to the grant of the RSUs, the issuance of Shares with respect thereto, or any
other taxable event related to the RSUs. The Company may permit the Participant
to make such payment in one or more of the forms specified below:
(i)
by cash or check made payable to the Company;

(ii)
by the deduction of such amount from any compensation payable to Participant by
the Company and/or a Subsidiary;

(iii)
in the sole discretion of the Company, by requesting that the Company withhold a
net number of otherwise issuable vested Shares having a then current Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligation
of the Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state and local income tax and payroll tax
purposes; or

(iv)
in any combination of the foregoing.

(b)    If, at any time during the life of the RSUs, a Participant provides
services to the Company or a Subsidiary in a country other than the United
States and such services result in any income tax, social insurance, payroll
tax, payment on account or other tax-related items with respect to the RSUs in
the non-US location (“Tax-Related Items”), Participant shall be considered an
“Internationally Mobile Participant” until such time as the RSUs are fully
vested.

A-2

--------------------------------------------------------------------------------



In addition to the withholding methods set forth in clause (a) above, at the
time of a taxable event, the Internationally Mobile Participant authorizes the
Company to arrange for the Company-designated broker to sell on the market a
portion of the otherwise issuable Shares that have an aggregate market value
sufficient to pay the Tax-Related Items (a “Sell to Cover”), on the
Internationally Mobile Participant’s behalf and at the Internationally Mobile
Participant’s direction pursuant to this authorization. Any Sell to Cover
arrangement shall be pursuant to terms specified by the Company from time to
time.
The Company reserves the right to require that an Internationally Mobile
Participant assume liability for any tax- and/or social insurance-related
charges that may otherwise be due by the Company or a Subsidiary with respect to
the RSUs, if the Company determines in its sole discretion that such charges may
legally be transferred to the Internationally Mobile Participant. To the extent
the liability for any such charges are transferred to an Internationally Mobile
Participant, such charges will be considered Tax-Related Items subject to the
applicable withholding methods set forth in this Section 4. The Company also
reserves the right to impose other requirements on the RSUs granted to an
Internationally Mobile Participant and the Shares issued thereunder, to the
extent required by the local laws of the country in which the Internationally
Mobile Participant is providing services, and to require an Internationally
Mobile Participant to sign any additional agreements or undertakings that may be
necessary to comply with the provisions of such local laws.
(c)    No fractional Shares will be withheld or subject to a Sell to Cover
arrangement to satisfy the federal, state or local tax or any Tax-Related Items.
(d)    In the event a Participant (including an Internationally Mobile
Participant) fails to provide timely payment of all sums required by the Company
pursuant to this Section 4, the Company shall have the right and option, but not
the obligation, to treat such failure as an election by the Participant to
satisfy all or any portion of his or her obligation for federal, state or local
tax and any Tax-Related Items by means of requesting the Company to either
withhold otherwise issuable vested Shares in accordance with clause (a)(iii)
above or arrange for a Sell to Cover, as applicable. However, the Company, in
the Company’s sole discretion, may require that any withholding for federal,
state or local tax or any Tax-Related Items be satisfied in accordance with
clause (a)(i) and/or (a)(ii) above.
The Company shall not be obligated to deliver any new certificate representing
Shares issuable with respect to the RSUs to Participant or Participant’s legal
representative unless and until Participant or Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local tax and any Tax-Related Items resulting from the grant
of the RSUs, the issuance of the Shares with respect thereto, or any other
taxable event related to the RSUs.
5.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder, nor
will the Participant nor any person claiming under or through the Participant be
entitled to dividends or dividend equivalents, unless and until certificates
representing such Shares (which may be in book entry form) will have been issued
and recorded on the records of the Company or its transfer agents or registrars,
and delivered to the Participant (including through electronic delivery to a
brokerage account). After such issuance, recordation and delivery, the
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
6.Conditions to Issuance of Certificates. Notwithstanding any other provision of
this Agreement, the Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the

A-3

--------------------------------------------------------------------------------



fulfillment of all of the following conditions: (a) the admission of the Shares
to listing on all stock exchanges on which such Shares is then listed, (b) the
completion of any registration or other qualification of the Shares under any
state, federal or foreign law or under rulings or regulations of the U.S.
Securities and Exchange Commission or other governmental regulatory body
(including any applicable foreign governmental body), which the Company shall,
in its sole and absolute discretion, deem necessary and advisable, (c) the
obtaining of any approval or other clearance from any state, federal or foreign
governmental agency (including any applicable foreign governmental agency) that
the Company shall, in its absolute discretion, determine to be necessary or
advisable and (d) the lapse of any such reasonable period of time following the
date the RSUs vest as the Company may from time to time establish for reasons of
administrative convenience.
7.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
8.Award Not Transferable. This grant and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
9.Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue to serve as an Employee or
other service provider of the Company or any of its Subsidiaries.
10.Governing Law and Choice of Venue. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
such state’s conflict of laws principles. For purposes of litigating any dispute
that arises directly or indirectly in respect of this Award, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation shall be conducted in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
11.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Awards are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
12.Award Subject to Clawback. The Award and any cash payment or Shares delivered
pursuant to the Award are subject to forfeiture, recovery by the Company or
other action pursuant to any clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

A-4

--------------------------------------------------------------------------------



13.Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of the Participant.
14.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail (or its non-U.S. equivalent) by certified mail, with
postage and fees prepaid, addressed to the Participant at his or her address
shown in the Company records, and to the Company at its principal executive
office.
15.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.
16.Compliance in Form and Operation. This Agreement and the RSUs are intended to
comply with Section 409A of the Code and the Treasury Regulations thereunder
(“Section 409A”) and shall be interpreted in a manner consistent with that
intention. Notwithstanding any other provisions of this Agreement or the Grant
Notice, the Company reserves the right, to the extent the Company deems
necessary or advisable, and without any obligation to do so or to indemnify
Participant for any failure to do so, to unilaterally amend the Plan and/or this
Agreement to ensure that all RSUs are awarded in a manner that qualifies for
exemption from or complies with Section 409A, provided, however, that the
Company makes no representation that the RSUs will comply with or be exempt from
Section 409A and makes no undertaking to preclude Section 409A from applying to
the RSUs.
* * * * *



A-5